DETAILED ACTION
This is in response to communication filed on December 30, 2020.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 6, 11, and 16 are in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/12/2020 and 2/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
In light of Applicant’s response to the previous rejection for nonstatutory double patenting, the examiner maintains the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the step of 'zero each data element' in a matrix, which is a mathematical concept. This judicial exception is not integrated into a practical application because additional steps of 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 3, 6, 8, 11, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ould-Ahmed-Vall et al., U.S. Patent Application 2013/0339668 (hereinafter referred to as OAV) in view of ‘CLEAR opcode in rpgle-go4as400’ from Go4AS400 (hereinafter referred to as AS400).

Referring to claim 1, OAV discloses “A processor comprising: decode circuitry” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050) “to decode a single instruction having fields for an opcode and a source/destination matrix operand identifier” ([0003] – [0004] instructions with fields, opcode, operands, destination. [0034]-[0035] vector operations with destination); “the opcode to indicate execution circuitry is to, in response to the decoded single instruction, zero each data element of the identified source/destination matrix” ([0003] – [0004] instructions with fields, opcode, operands, destination. [0034]-[0035] vector operations with destination.  [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation.  Note that an opcode (e.g. the opcode field of Fig.8A) that conveys a vector operation to the execution circuitry and the instruction including a writemask field 770 would indicate to execution circuitry, in response to decoding, that any set of elements will be zeroed.  In other words, the above limitation can be reasonably interpreted to include zeroing instructions whose opcode is not a zero/clear type of opcode, but ,when decoded with other pertinent fields, indicates to the execution circuitry to zero data elements); “and execution circuitry to execute the decoded single instruction to” “zero each data element Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050. [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation).
As OAV discloses utilizing a mask to zero elements, OAV does not appear to explicitly disclose “execute the decoded single instruction to, according to the opcode, zero each data element of the identified source/destination matrix.”
However AS400 discloses “execute the decoded single instruction to, according to the opcode, zero each data element of the identified source/destination matrix” (the clear operation sets any element’s value to its default initialization value, op-code can be used to clear an array or its element, in case we want to clear all elements of the array).  Also, AS400 discloses “the opcode to indicate execution circuitry is to, in response to the decoded single instruction, zero each data element of the identified source/destination matrix” (the clear operation sets any element’s value to its default initialization value, op-code can be used to clear an array or its element, in case we want to clear all elements of the array).
OAV and AS400 are analogous art because they are from the same field of endeavor, which is computer instructions for data element manipulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OAV and AS400 before him or her, to modify the teachings of OAV to include the teachings of AS400 so that an instruction set is provided with a single instruction with an opcode for setting all data elements to zero.

Therefore, it would have been obvious to combine AS400 with OAV to obtain the invention as specified in the instant claim.

As per claim 2, OAV discloses “the execution circuitry is to zero each row of the source/destination matrix operand” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050. [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation).

As per claim 3, OAV discloses “the source/destination matrix operand is a plurality of registers configured to represent a matrix” (Fig. 11A vector registers 1114).

Referring to claim 6, claim 1 recites the corresponding limitations as that of claim 6.  Therefore, the rejection of claim 1 applies to claim 6. 

Note, claim 8 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 8.

Referring to claim 11, claim 1 recites the corresponding limitations as that of claim 11.  Therefore, the rejection of claim 1 applies to claim 11. 
[0200] machine-readable medium).

Note, claim 13 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 13.

Referring to claim 16, claim 1 recites the corresponding limitations as that of claim 16.  Therefore, the rejection of claim 1 applies to claim 16. 
Further, OAV discloses “A system comprising: a processor; and an accelerator coupled to the processor, the accelerator including” the limitations of claim 1 (Fig. 13 along with [0182] and [0185] processors 1310/1315 and coprocessor 1345, graphics controllers).

Note, claim 18 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 18.

Claims 5, 7, 10, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OAV in view of AS400, as applied to claims above, further in view of ‘Brief Introduction to Vectors and Matrices’ from University of North Florida (hereinafter referred to as UNF).

As per claim 5, OAV discloses “the execution circuitry” and “the identified source/destination matrix” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050. [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation).
Neither OAV nor AS400 appears to explicitly disclose “the execution circuitry is to set a status bit regarding the identified source/destination matrix as being zero.”
However, UNF discloses “0 denotes the zero matrix” (section 1.1 special matrices).
It would have been obvious to one of ordinary skill in the art to utilize a single bit in order to ‘denote the zero matrix.’
OAV, AS400, and UNF are analogous art because they are from the same field of endeavor, which is vector/matrix processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OAV, AS400, and UNF before him or her, to modify the teachings of OAV and AS400 to include the teachings of UNF so that a status bit is set for a zero matrix.
The motivation for doing so would have been to provide a means for using a zero matrix with a much smaller storage space requirement.  This is similar to standard compression mechanisms motives (to convey the same amount of data with less storage space and/or transmission time).
Therefore, it would have been obvious to combine UNF with OAV and AS400 to obtain the invention as specified in the instant claim.

As per claim 7, OAV discloses “the zeroing” “of the source/destination matrix operand” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050. [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation).
	Neither OAV nor AS400 appear to explicitly disclose “the zeroing is done a row of the source/destination matrix operand at a time.”
	However, UNF discloses zero matrices with multiple rows (section 1.1 special matrices).  UNF also discloses vectors being matrices of one row or one column (section 1.1).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of UNF with OAV and AS400 so that the zeroing method of OAV/AS400 is applied to a zero matrix (as in UNF) so that “the zeroing is done a row of the source/destination matrix operand at a time.”
OAV, AS400, and UNF are analogous art because they are from the same field of endeavor, which is vector/matrix processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OAV, AS400, and UNF before him or her, to modify the teachings of OAV/AS400 to include the teachings of UNF so that a matrix is zeroed row by row.
The motivation for doing so would have been to provide a simple means for setting each element in a matrix to a zero.  In other words, accessing and operating on matrices is described in relation to columns and rows (see section 1 and section 1.2 of 
Therefore, it would have been obvious to combine UNF with OAV and AS400 to obtain the invention as specified in the instant claim.

Note, claim 10 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 10.

Note, claim 12 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 12.

Note, claim 15 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 15.

Note, claim 17 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 17.

Note, claim 20 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 20.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OAV in view of AS400, as applied to claims above, further in view of ‘Incompatibilities with MATLAB in Variable-Size Support for Code Generation’ from MathWorks, Inc. (hereinafter referred to as MathWorks).

As per claim 4, OAV discloses “the execution circuitry” and “the source/destination matrix operand identifier” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050. [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation.  Also [0003] instructions with fields, opcode, operands, destination AND [0034]-[0035] vector operations with destination).
Neither OAV nor AS400 appears to explicitly disclose “the execution circuitry to fault upon a determination the source/destination matrix operand identifier is not configured as a matrix.”
However, faults occurring when operands are incorrect is known in the art.  For example, MathWorks discloses giving a “fault upon a determination the source/destination matrix operand identifier is not configured as a matrix” (‘Incompatibility with MATLAB in Vector-Vector Indexing’ section describes A and B matrices that become vectors and an error when a function is run).
OAV, AS400, and MathWorks are analogous art because they are from the same field of endeavor, which is vector/matrix processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OAV, AS400, and MathWorks before him or her, to modify the teachings of OAV and AS400 to include the 
The motivation for doing so would have been to provide a means for a function to handle operands that are not as expected, providing flexibility.
Therefore, it would have been obvious to combine MathWorks with OAV and AS400 to obtain the invention as specified in the instant claim.

Note, claim 9 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 9.

Note, claim 14 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 14.

Note, claim 19 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 19.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argues, on pages 6 – 7, that the examiner has failed to provide a prima facie case for claims 1 – 20 being directed to an abstract idea without significantly more.  Applicant argues that the Office will not be able to show their claim limitations as being well-understood, routine, or conventional as, to date, there has been no showing 
The examiner disagrees.  First, to be clear, the abstract idea present in Applicant’s claims is the zeroing of elements of a matrix.  Second, the lack of significantly more is due to the fact that the remaining features of Applicant’s claims are standard computing procedures (decoding, executing).  Decoding of opcodes is standard, well-understood, routine, and conventional.  The fact that Applicant may be describing an opcode that has not been taught in another reference does not change the fact that decoding opcodes for executing data manipulation is well-understood, routine, and conventional.  Further, Applicant’s opcode is for carrying out an abstract mathematical idea of setting all elements of a matrix to zero.
Evidentiary references are provided to show that fetch, decode, execute methods are well-understood, routine, and conventional.  See 'CIS-77 - The Instruction Cycle' from c-jump.com and 'SPOTLIGHT ON: THE FETCHDECODE EXECUTE CYCLE' by Will Fastiggi.

Applicant argues, on pages 7 – 9, that OAV does not alone teach all the features of the newly amended claims.
This argument is moot based on the new rejections above, which were necessitated by amendment.

Applicant argues, on page 9, that UNF and MathWorks lack a rationale to combine with OAV because they do not describe a processor architecture.
The examiner disagrees.  As above, UNF and MathWorks are related to vector/matrix data manipulation.  Rationales for combination have been provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184